In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  

No.  14-­‐‑1458  
NATANAEL  RIVERA,  
                                                              Plaintiff-­‐‑Appellant,  
                                          v.  

MICHAEL  DRAKE,  
                                                             Defendant-­‐‑Appellee.  
                           ____________________  

               Appeal  from  the  United  States  District  Court  
                       for  the  Eastern  District  of  Wisconsin.  
            No.  09-­‐‑C-­‐‑1182  —  William  C.  Griesbach,  Chief  Judge.  
                           ____________________  

  SUBMITTED  AUGUST  28,  2014  —  DECIDED  SEPTEMBER  3,  2014  
                 ____________________  

   Before  WOOD,  Chief  Judge,  and  EASTERBROOK  and  RIPPLE,  
Circuit  Judges.  
    EASTERBROOK,   Circuit   Judge.   Contending   that   a   guard   at  
his  prison  had  sexually  assaulted  him  during  a  pat-­‐‑down  by  
inserting  a  finger  in  his  anus,  Natanael  Rivera  filed  this  suit  
under  42  U.S.C.  §1983  seeking  damages.  Michael  Drake,  the  
guard,   asked   the   court   to   dismiss   the   suit   because   Rivera  
had   failed   to   exhaust   administrative   remedies,   as   42   U.S.C.  
§1997e(a)   requires.   Rivera   responded   with   an   affidavit   as-­‐‑
2                                                                No.  14-­‐‑1458  

serting  that  he  had  filed  an  administrative  complaint  on  De-­‐‑
cember   16,   2008,   the   day   after   the   alleged   assault.   Without  
deciding   whether   exhaustion   had   occurred,   a   question   on  
which  the  judge  thought  that  a  dispute  of  fact  made  a  hear-­‐‑
ing   essential,   the   judge   granted   summary   judgment   to   the  
guard,  deeming  the  events  too  trivial  to  justify  damages.  We  
reversed,  holding  that  Rivera’s  claim  of  sexual  assault  could  
not  be  dismissed  as  de  minimis.  Rivera  v.  Drake,  497  F.  App’x  
635  (7th  Cir.  2012).  
     On   remand,   and   now   before   a   different   judge,   Drake  
again  contended  that  Rivera  had  failed  to  exhaust  his  intra-­‐‑
prison  remedies.  The  judge  held  a  hearing,  see  Pavey  v.  Con-­‐‑
ley,  544  F.3d  739  (7th  Cir.  2008),  at  which  Rivera  testified  that  
he  had  filed  a  written  grievance  on  December  16,  2008.  The  
judge   concluded,   by   clear   and   convincing   evidence,   that  
both   the   affidavit   and   the   testimony   were   false.   Rivera   v.  
Drake,   2013   U.S.   Dist.   LEXIS   76825   (E.D.   Wis.   May   31,   2013).  
The   prison’s   records   contained   more   than   100   of   Rivera’s  
grievances,   but   none   relating   to   assault   during   a   pat-­‐‑down  
other   than   one   filed   in   August   2009—and   Rivera   conceded  
in  that  grievance  (which  did  not  mention  Drake)  that  it  was  
untimely  and  had  been  filed  only  “for  exhaustion  purposes”.  
Officials   at   Rivera’s   prison   testified   about   how   grievances  
are  collected  and  recorded;  the  judge  concluded  that  there  is  
very   little   chance   that   a   written   grievance   would   be   lost.  
Moreover,  the  judge  observed  that  Rivera’s  initial  allegation  
had  been  that  he  made  an  oral  complaint  and  did  not  file  a  
written   grievance;   the   judge   concluded   that   Rivera’s   first  
story   was   true   and   his   second   one   a   lie   designed   to   avoid  
dismissal  once  he  recognized  the  problem.  
No.  14-­‐‑1458                                                                3  

     Later   the   court   concluded   that,   by   not   protesting   when  
the  first  judge  directed  the  parties  to  file  briefs  on  the  merits,  
Drake   had   waived   his   affirmative   defense   of   failure   to   ex-­‐‑
haust.  But  still  later  the  court  concluded  that  by  committing  
perjury   Rivera   had   forfeited   his   claim;   it   dismissed   the   suit  
as   a   sanction   for   misconduct.   Rivera   attempted   as   part   of  
that  proceeding  to  have  the  judge  reconsider  his  decision  of  
May   31,   2013.   The   judge   did   revisit   the   issue—and   he   con-­‐‑
cluded   that   Rivera   was   still   lying   in   continuing   to   maintain  
that   he   had   filed   a   written   grievance   in   December   2008.   Ri-­‐‑
vera   appeals   again—his   third   appeal   in   this   case.   (His   se-­‐‑
cond,  from  the  order  scheduling  a  hearing  under  Pavey,  was  
dismissed  because  it  was  not  a  final  decision.)  
    A  litigant’s  misconduct  can  justify  default  judgment,  see  
National   Hockey   League   v.   Metropolitan   Hockey   Club,   Inc.,   427  
U.S.   639   (1976),   and   perjury   is   among   the   worst   kinds   of  
misconduct.   Rivera’s   lies   put   the   judicial   system   through  
more   than   three   years   of   unnecessary   work,   including   an  
unnecessary   appeal;   it   caused   the   defense   unnecessary   ex-­‐‑
pense  and  delay;  it  undermined  the  function  of  §1997e(a)  in  
promoting   alternative   dispute   resolution.   These   considera-­‐‑
tions  show  that  the  district  court  did  not  abuse  its  discretion.  
See  also  Hoskins  v.  Dart,  633  F.3d  541,  544  (7th  Cir.  2011)  (af-­‐‑
firming   the   dismissal   of   a   suit   in   which   the   plaintiff   lied  
about   his   litigation   history   and   applicability   of   the   prepay-­‐‑
ment  requirement  in  28  U.S.C.  §1915(g));  Ridge  Chrysler  Jeep,  
LLC   v.   DaimlerChrysler   Financial   Services   Americas   LLC,   516  
F.3d  623,  626–27  (7th  Cir.  2008)  (affirming  dismissal  against  
plaintiff   who   lied   to   obtain   interlocutory   relief);   Greviskes   v.  
Universities   Research   Association,   Inc.,   417   F.3d   752,   759   (7th  
Cir.   2005)   (affirming   dismissal   where   plaintiff   engaged   in  
fraudulent  misconduct  that  delayed  lawsuit);  Thomas  v.  Gen-­‐‑
4                                                                  No.  14-­‐‑1458  

eral  Motors  Acceptance  Corp.,  288  F.3d  305,  308  (7th  Cir.  2002)  
(concluding   that   the   district   court   did   not   abuse   its   discre-­‐‑
tion   by   dismissing   case   as   sanction   for   lying   on   application  
to  proceed  in  forma  pauperis).  
     We  require  district  judges  to  consider  other  sanctions  be-­‐‑
fore   resorting   to   dismissal.   The   district   judge   did   that   and  
thought  other  options  inadequate.  Rivera  is  litigating  in  for-­‐‑
ma  pauperis,  so  financial  sanctions  under  Fed.  R.  Civ.  P.  56(h)  
could  not  work.  See  Williams  v.  Adams,  660  F.3d  263,  266  (7th  
Cir.   2011).   Excluding   evidence,   one   of   the   sanctions   men-­‐‑
tioned   in   Fed.   R.   Civ.   P.   37(b),   also   does   not   seem   a   good  
prospect;   the   only   evidence   Rivera   has   on   the   merits   is   his  
own  say-­‐‑so,  and  to  exclude  that  would  be  to  decide  the  case  
as   surely   as   an   immediate   dismissal.   (Rule   37   addresses  
problems   in   discovery,   but   its   list   of   potential   sanctions   is  
worth  consulting  for  other  purposes  as  well.)  
     This  conclusion  means  that  we  need  not  consider  wheth-­‐‑
er  the  district  judge  was  right  to  believe  that,  in  order  to  pre-­‐‑
serve   a   defense   of   failure   to   exhaust   administrative   reme-­‐‑
dies,  a  litigant  must  protest  a  judge’s  decision  to  bypass  ex-­‐‑
haustion  and  consider  the  merits.  For  current  purposes,  it  is  
enough   to   say   that   Rivera’s   perjury   imposed   such   substan-­‐‑
tial  costs  on  the  judiciary  and  the  defense  that  dismissal  is  an  
appropriate  response  whether  or  not  Drake  should  have  in-­‐‑
voked  the  exhaustion  defense  even  more  frequently  than  he  
did.  
    Although   we   have   said   enough   to   explain   why   the   dis-­‐‑
trict  court’s  judgment  must  be  affirmed,  we  do  not  think  that  
the  dismissal  of  a  doomed  suit  (having  failed  to  exhaust  his  
intra-­‐‑prison   remedies   during   the   time   Wisconsin   allowed,  
Rivera  was  bound  to  lose)  is  a  sufficient  response  to  perjury.  
No.  14-­‐‑1458                                                                     5  

The  judicial  system  cannot  function  if  the  only  consequence  
of  lying  is  the  loss  of  a  suit  that  would  have  had  no  chance  
from  the  outset,  had  the  truth  been  told.  That’s  effectively  no  
sanction  at  all.  If  perjury  pays  benefits  when  it  escapes  detec-­‐‑
tion,   but   has   no   cost   when   detected,   there   will   be   far   too  
much   perjury   and   the   accuracy   of   judicial   decisions   will   be  
degraded.  
     We  therefore  will  send  copies  of  this  opinion  and  the  case  
file   to   the   United   States   Attorney   for   the   Eastern   District   of  
Wisconsin,  who  may  wish  to  consider  prosecuting  Rivera  for  
the  crime  of  perjury.  18  U.S.C.  §1621.  
    We   also   will   issue   an   order   requiring   Rivera   to   show  
cause  why  we  should  not  revoke  his  privilege  of  litigating  in  
forma  pauperis  in  the  courts  of  this  circuit  and  impose  finan-­‐‑
cial  sanctions  that,  if  unpaid,  will  lead  to  the  entry  of  a  litiga-­‐‑
tion-­‐‑control  order  under  Support  Systems  International,  Inc.  v.  
Mack,  45  F.3d  185  (7th  Cir.  1995).  
    We  take  these  steps  in  part  because  Rivera  has  made  de-­‐‑
ceit  the  norm  in  his  litigation.  He  is  a  frequent  plaintiff,  and  
many   of   his   suits   entail   dissembling.   Four   of   his   suits   (in-­‐‑
cluding  this  one)  have  reached  this  court  during  the  last  few  
months,  and  all  four  involve  falsity  on  Rivera’s  part.  
      In  Rivera  v.  Schultz,  556  F.  App’x  500  (7th  Cir.  2014),  Rive-­‐‑
ra’s  complaint  alleged  that  guards  had  stripped  him  naked,  
without  provocation,  and  laughed  at  him  for  their  own  sex-­‐‑
ual   gratification.   The   district   court   held   a   trial,   at   which   Ri-­‐‑
vera   admitted   that   his   pants   were   down   for   just   a   few   se-­‐‑
conds  and  that  only  his  underwear  was  visible.  The  district  
judge   then   granted   judgment   to   the   defendants   as   a   matter  
of   law   and   stated   that   she   would   have   granted   summary  
6                                                                  No.  14-­‐‑1458  

judgment,  avoiding  the  need  for  a  trial,  had  Rivera  told  the  
truth  earlier  in  the  proceedings.  We  affirmed  because  the  tes-­‐‑
timony,  contrary  to  the  allegations  of  Rivera’s  complaint,  re-­‐‑
vealed  only  a  brief  and  non-­‐‑humiliating  episode.  
     In  Rivera  v.  Jimenez,  556  F.  App’x  505  (7th  Cir.  2014),  Rive-­‐‑
ra   asserted   that   a   guard   had   stripped   him   naked   without  
provocation   and   paraded   him   in   front   of   other   inmates;   Ri-­‐‑
vera   also   asserted   that   the   guard   repeatedly   kneed   him   in  
the  back  for  no  reason.  The  prison  had  a  video  of  the  events;  
it  showed  that  Rivera  had  been  obstreperous  and  had  to  be  
subdued   by   pepper   spray,   after   which   his   clothes   were   re-­‐‑
moved  so  that  the  spray’s  residue  could  be  washed  away  in  
the   shower.   A   guard   used   a   knee   only   to   help   bring   Rivera  
under   control.   The   district   court   granted   summary   judg-­‐‑
ment,  ruling  that  incontrovertible  evidence  showed  the  falsi-­‐‑
ty  of  Rivera’s  contentions,  and  we  affirmed.  
     In   Rivera   v.   Lindmeier,   560   F.   App’x   619   (7th   Cir.   2014),  
Rivera  maintained  that  a  guard  violated  the  Constitution  by  
placing   him   in   painful   six-­‐‑point   restraints   for   11   hours,  
without  any  reason.  Once  again  the  prison  produced  a  video  
recording   that   refuted   this   contention.   The   video   showed  
that  Rivera  had  been  shouting  and  banging  on  the  window  
of   his   cell,   refusing   to   stop   despite   repeated   instructions   by  
the   guards.   He   also   refused   to   put   his   hands   through   the  
door   so   that   he   could   be   handcuffed.   Guards   eventually  
subdued   him   with   pepper   spray   and   placed   him   under   re-­‐‑
straint  in  an  isolation  cell.  When  he  complained  that  the  re-­‐‑
straints   were   too   tight,   they   were   loosened.   A   nurse   moni-­‐‑
tored  his  condition  to  ensure  that  the  restraints  did  not  cause  
harm.  The  district  judge  granted  summary  judgment,  ruling  
No.  14-­‐‑1458                                                             7  

that  incontrovertible  evidence  showed  the  falsity  of  Rivera’s  
contentions,  and  we  affirmed.  
    Many   litigants   with   serious   claims   are   awaiting   judicial  
attention.   Litigants   such   as   Rivera   who   make   false   charges,  
perhaps   just   for   the   pleasure   of   vexing   the   defendants,   are  
abusing   the   judicial   process   and   injuring   other   litigants   as  
well   as   the   judicial   system.   This   is   intolerable   and   must  
cease.  
    The  judgment  is  affirmed.  This  opinion  and  a  copy  of  the  
record  will  be  sent  to  the  United  States  Attorney.  Rivera  has  
14  days  to  show  cause  why  we  should  not  fine  him,  see  Fed.  
R.  App.  P.  38,  and  revoke  his  privilege  of  litigating  in  forma  
pauperis.